Citation Nr: 1432510	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-23 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1969 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio; and, a June 2008 rating decision issued by the VA Regional Office in Houston, Texas.  In both rating decisions, the Veteran was denied PTSD.  The Veteran's claim was previously remanded by the Board in October 2012 for a Board hearing.

In February 2013, the Veteran submitted evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304I (2013).   

In February 2013, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

The issue of entitlement to an acquired psychiatric disorder other than PTSD, to include a mood disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service personnel records demonstrate that he served as a wireman in Vietnam.

2.  The Veteran's in-service stressors have been conceded.

3.  A diagnosis of PTSD is demonstrated by the evidence of record.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3), 3.310, 4.125(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claim.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
The Board is aware that notice with regard to PTSD based on a personal assault stressor was not initially sent to the Veteran and that the Veteran has reported that he was attacked by fellow soldiers during service.  This defect in notice is not prejudicial to the Veteran.  The purpose of the specific personal assault notice is to help the claimant verify the occurrence of the stressor.  In this case, the VA examiner who examined him in November 2011 accepted the occurrence of the alleged stressor.  The examiner determined that he does not have PTSD because the DSM-IV criteria for PTSD were not met.  Therefore, notice to help the Veteran provide verification of the stressor, even if successful, would not aid in substantiating his claim.  A remand to provide such notice is not necessary.  See Forcier v. Nicholson, 19 Vet. App. 414, 423 (2006) (holding that where the DSM-IV criteria for PTSD are not all met, the Board does not err in determining that no further assistance in verifying a stressor would substantiate the claim).  

A letter sent to the Veteran in January 2007 advised the Veteran with what information or evidence is necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  While the January 2007 letter failed to provide the specific notice for personal assault, the June 2009 Statement of the Case included the evidence provisions of 38 C.F.R. § 3.404(f)(5).  

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), and VA treatment records with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.  

In November 2011 VA provided the Veteran with a PTSD DBQ examination and obtained a medical opinion addressing whether PTSD, or any other acquired psychiatric disorder had its onset during or was caused by active service.   The VA PTSD DBQ, and opinion are adequate with regard to PTSD, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinion provided for PTSD.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

Additionally, the prior remand instructions were substantially complied with for the Veteran's claim for service connection for PTSD.  The October 2012 Board remand instructions stated that the Veteran be scheduled for a Board hearing.  In February 2013 the Veteran had a travel Board hearing.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The February 2013 travel Board hearing fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.  

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a condition noted during service is not shown to be chronic, then generally a continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as a psychosis, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
	
Service connection requires that there be (1) medical evidence of a current disability, (2) medical or, in some instances, lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) a link, established by medical evidence, between the current symptoms and an in-service stressor, and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorder (DSM-IV). 

When a veteran seeks service for a disability, due consideration shall be given the supporting evidence in light of the places, types, and circumstances of service, as evidenced by the service records, the official history of each organization in which he served, his military record, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Analysis

The Veteran and his representative argue that the Veteran has PTSD as a direct result of his military service as a wireman in Vietnam.  Specifically, the Veteran states that he was assaulted by a fellow soldier, and that his combat related experiences caused his PTSD.  The Veteran's service treatment records are negative for any complaints or findings concerning a psychiatric disability.  The Veteran's October 1973 Report of Medical Examination revealed a normal psychiatric evaluation.  VA medical records from June 2006 show that the Veteran denied any psychological problems.   

In February 2007 VA received the Veteran's Statement in Support of Claim for PTSD.  The Veteran described an incident when fellow soldiers started yelling racial slurs, and then held him down and shocked him over and over with an ee-8 field phone.  The Veteran reported that he was told that if "he said anything they would kill me".  The Veteran stated that he lived with the shame of that event for the rest of his life, and that the Veteran thinks about it every day.  The Veteran also reported combat experiences as a wireman in Vietnam.  In July 2007, the Veteran submitted additional statements.  The Veteran stated that his mother told him that he had changed since service.  The Veteran also relayed sleep trouble, and temper flare-ups.  The Veteran stated that he remembers being scared all the time during his tour in Vietnam.  The Veteran also stated that while on guard duty a fellow soldier would yell at him and scare him constantly.  In July 2007 the Joint Services Records Research Center (JSRRC) coordinator, determined that there was a lack of information to corroborate the stressors named by the Veteran.      
In December 2008, the Veteran stated that when he was guarding the perimeter he was always afraid that the 'worst was going to happen'.  The Veteran stated that based on his experience doing guard duty he hates the dark, has dreams about being back in Vietnam, wakes up shaking and is alarmed by the sound of fireworks.  The Veteran reiterated his personal assault incident as well.  The Veteran reported episodes of panic attack, cursing, losing his temper, and stated that these symptoms scare his family.  In May 2008, the JSRRC coordinator made a formal finding and determined that the information required to verify the stressful events described by the Veteran was insufficient to send for additional records.  Attached to the correspondence, the Veteran included internet postings from other service-men corroborating similar experiences.

The Veteran underwent a VA PTSD Disability Benefits Questionnaire in November 2011.  The examiner determined that the Veteran's symptoms do not meet the diagnostic criteria under DSM-IV criteria.  The examiner found multiple inconsistencies in the Veteran's reported stressors, and that the Veteran's report of symptoms does not meet the diagnosis of PTSD, and rather meets the criteria for mood disorder.  The examiner found that the Veteran tended to over exaggerate his symptoms to appear more impaired then otherwise suggested by his experiences, especially in light of the Veteran being able to keep the same job for twenty-nine years.  

The examiner reviewed the Veteran's medical history, military history, military stressors, and post military history.  When examining the Veteran, the examiner specifically included in the report that the Veteran's "combat stressors are conceded due to relaxed rules."  The examiner was asked to opine as to whether or not the Veteran's stressors are related to his fear of hostile military or terrorist activity.  The examiner determined that the Veteran's non-combat incident with a fellow soldier met Criteria A and was adequate to support a diagnosis of PTSD, however it was deemed unrelated to the Veteran's fear of hostile military or terrorist activity.  The Veteran's exposure to combat was deemed not adequate to support a diagnosis of PTSD.  While a diagnosis of PTSD was not warranted, the stressor was deemed related to the Veteran's fear of hostile military or terrorist activity.  In diagnosis, the examiner determined for Criteria A that the Veteran experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  The examiner determined that the Veteran does not persistently re-experience the traumatic event.  The examiner also found that the Veteran does not engage in persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  The Veteran did not show persistent symptoms of increased arousal.  Based on the criteria for a diagnosis, the examiner concluded that the Veteran does not meet the full criteria for PTSD.  In review of the Veteran's symptoms, the examiner found that the Veteran suffered from anxiety, chronic, sleep impairment, mild memory loss, and irritability/anger.  

In order to prove service connection for PTSD, a Veteran must meet the criteria in 38 C.F.R. § 3.304(f).  Specifically, the Veteran must fulfill the elements in one of the subsections in addition to the requirement of medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a).  See 38 C.F.R. §§ 3.304(f)(1) - (5).  Given that the Veteran does not currently have a medical diagnosis for PTSD, the claims fails on this element.

In reaching this determination, the Board acknowledges that the Veteran's claimed military stressors of an in-service personal assault, and guard duty which resulted in him being fired on and caused the Veteran to be frightened.  However, it does not change the requirement that a Veteran seeking service connection for PTSD have a diagnosis of such in accordance with the DSM-IV.  See 38 C.F.R. § 3.304(f).  VA regulations still require that a service connection claim be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Service connection is not warranted in the absence of proof of a current disability.  Absent evidence of current disability of PTSD, the Board finds that service connection for PTSD is not warranted.  

In the instant claim, insufficient medical evidence exists to support a diagnosis of PTSD in accordance with the DSM-IV.  While the record does show that the Veteran does have certain symptoms, notably his trouble sleeping, irritability/anger, and anxiety due to his stressor, his current disability does not reflect a current diagnosis of PTSD.  The record indicates that the Veteran stated that he had no psychological problems to VA staff in June 2006.  The Veteran also failed to have a qualifying diagnosis for PTSD at his November 2011 VA DBQ, based on the examiner's in depth examination and analysis into the Veteran's personal, and medical history, with a review of the Veteran's symptoms.  The opinion provided was well reasoned and provided ample rationale to the Veteran's current condition and are afforded great probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In addition to the medical evidence, the Board has also considered the Veteran's statements that he has PTSD due to his military service.  However, a chronic psychiatric disorder such as PTSD is not one in which a lay person is competent to diagnose.  Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  The Veteran does not have the medical expertise to diagnose himself with an acquired psychiatric disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, his lay assertion that he has PTSD which is due to service lacks any probative value.

The Board notes that at the Veteran's Board hearing in February 2013 he stated that he served in the Republic of Korea.  The Veteran also relayed that he witnessed two villagers get murdered by a Marine Captain.  The Veteran's SPRs however only show foreign service in the Republic of Vietnam from June 1970 until April 1971, with no service in the Republic of Korea.  The Veteran also consistently reported his two stressors of the in-service assault, and guard related fear in February 2007, July 2007, December 2008, and at his VA DBQ in November 2011.  The record is devoid of any indication that the Veteran witnessed two murders, until the Veteran was denied his claim for service-connection and testified at his Board hearing.  Thus, in light of the inconsistent accounts by the Veteran as to his stressors, the Board has to question the credibility of the Veteran's statements.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Based on the lack of any supporting evidence or prior statements related to the incident, the Board finds that the Veteran is not credible to the extent that he reports an additional stressor.  The Board also notes that even if the Veteran was found credible, the examiner at the November 2011 DBQ conducted the examination with the combat stressors conceded, and therefore based on symptomatology the Veteran still fails to fulfill the diagnosis of PTSD. 

Under these circumstances, for the Board to conclude that the Veteran currently has PTSD related to his military service would be speculation, and the law provides that service connection may not be granted on a resort to speculation or remote possibility. 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993). While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted for PTSD. 

As such, service connection for PTSD, is not warranted.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).  Therefore, the Veteran's claim for service connection for PTSD is denied.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  38 C.F.R. § 19.9 (2013).  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that development regarding an acquired psychiatric disorder other than PTSD is required.  

At the Veteran's November 2011 VA PTSD DBQ, the examiner diagnosed the Veteran with having a mood disorder.  The VA examiner opined that the Veteran's mood disorder was less likely than not due to his military experiences, but did not provide a rationale for this opinion.  A remand is thus warranted in order to obtain an addendum to the November 2011 opinion to clarify the rationale for conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

Accordingly, the case is REMANDED for the following action:

1.  Please return the claims folder to the VA examiner who conducted the VA Psychiatric DBQ in November 2011, if available, for purposes of clarifying the etiology opinion concerning the Veteran's mood disorder.  If the VA examiner who conducted the VA Psychiatric DBQ in November 2011is no longer available, then schedule the Veteran for another VA examination with an appropriate medical examiner for the purposes of providing the medical opinions in this study of this case.

The examiner should provide an opinion as to whether there is a 50 percent or better probability (whether it is at least as likely as not) that the Veteran's mood disorder, or any other acquired psychiatric disability, excluding PTSD had its onset in or is otherwise related to his active military service, based on the Veteran's his accounts of his in-service experiences and events (as described by the Veteran in the November 2011 DBQ), his in-service symptoms and treatment, and recurrent symptoms and treatment post service.  Such lay reports are to be considered in formulating the opinions in the study of this case.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

2.  Thereafter, when the development requested has been completed, the case should again be reviewed and the issues on appeal should be re-adjudicated.  If the benefits sought on appeal remains adverse to the Veteran, the Veteran and his representative should be furnished a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


